Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3-6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dahle (US 20160095472) in view of (US 11399658 B2) Tapaninaho.

Regarding claim 1, Dahle teaches A rotary-pan pizza oven, comprising a rack, a pan mechanism, a burning mechanism (heat element (44) positioned below and to one side of the rotating lower stone) and an oven body (12), characterized in that the pan mechanism comprises a rotary pan (54), a grill rack (64), a shaft (66), a connecting part (148), and a driving device (112), and the driving device is fixed and coupled to the bottom of the rack (46) by the connecting part (148), and the shaft (66) is passing through the rack(46) and rotatably coupled to the driving device (112), and the shaft has an upper end rotatably coupled to the grill rack (64), and the rotary pan (54) is fixed and mounted onto the grill rack (64) (see figure below),

    PNG
    media_image1.png
    634
    651
    media_image1.png
    Greyscale

and the oven body is disposed on an upper surface of the rack, and the grill rack is disposed in the oven body, and rear ends of the oven body have an opening.(see figure below)


    PNG
    media_image2.png
    404
    646
    media_image2.png
    Greyscale


Dahle does not expressly teach the oven body has a front opening in addition to the rear opening and a burning mechanism installed at the front end of the oven body, the burning mechanism has a vent.
Tapaninaho is directed to a cooking device. Tapaninaho does teach the oven body has a front opening in addition to the rear opening and a burning mechanism installed at the front end of the oven body, the burning mechanism has a vent. (see figures below). 

    PNG
    media_image3.png
    422
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    371
    813
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dahle to have the burner and said vent (taught by Tapaninaho) attached to the front for improvement of venting of the system. With one vent for both the cooking cavity and the burning mechanism the possibility excess smoke is much higher. Further more the ability to have a removable burner give the following advantages [col. 9, ln. 12-19] unit may be a removable burner unit. The removable burner unit may be removably (i.e. demountable) mounted or mountable to the oven. Removal of the burner unit typically facilitates cleaning and repair of the burner unit and/or the oven. Removal of the burner unit also typically permits the burner unit to be replaced by alternative burner units.
Regarding claim 3, Dahle teaches the rotary-pan pizza oven claimed in claim 1.
Dahle does not expressly teach the burning mechanism comprises an upper box, a lower box, a feeding cover, a storage drawer and a grid carrier, and the upper box has an upper end opening formed thereon, and the lower box has an opening separately formed at both front and rear ends thereof, and the storage drawer is mounted into the front end opening of the lower box, and the grid carrier is installed at an upper end of the storage drawer, and the upper box is installed at an upper end of the lower box, and the upper box and the lower box are communicated with each other, and the feeding cover is installed at the upper end opening of the upper box.
	Tapaninaho is directed to a pizza oven. Tapaninaho teaches, the burning mechanism comprises an upper box, a lower box, a feeding cover, a storage drawer and a grid carrier, and the upper box has an upper end opening formed thereon, and the lower box has an opening separately formed at both front and rear ends thereof, and the storage drawer is mounted into the front end opening of the lower box, and the grid carrier is installed at an upper end of the storage drawer, and the upper box is installed at an upper end of the lower box, and the upper box and the lower box are communicated with each other, and the feeding cover is installed at the upper end opening of the upper box (see annotated figure 7 below).

    PNG
    media_image5.png
    372
    743
    media_image5.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dahle to include the burning mechanism comprises an upper box, a lower box, a feeding cover, a storage drawer and a grid carrier, and the upper box has an upper end opening formed thereon, and the lower box has an opening separately formed at both front and rear ends thereof, and the storage drawer is mounted into the front end opening of the lower box, and the grid carrier is installed at an upper end of the storage drawer, and the upper box is installed at an upper end of the lower box, and the upper box and the lower box are communicated with each other, and the feeding cover is installed at the upper end opening of the upper box because the removeable burner (taught by Tapaninaho) [col. 9, ln. 12-19] unit may be a removable burner unit. The removable burner unit may be removably (i.e. demountable) mounted or mountable to the oven. Removal of the burner unit typically facilitates cleaning and repair of the burner unit and/or the oven. Removal of the burner unit also typically permits the burner unit to be replaced by alternative burner units.
	Regarding claim 4, Dahle teaches the rotary-pan pizza oven claimed in claim 1. 
Dahle teaches the oven body comprises an upper casing and a bottom plate disposed at a lower end of the upper casing, and the middle of the bottom plate has a perforation, and the bottom plate is disposed at an upper surface of the rack(46), and an upper end of the shaft is passed through the perforation (see figure below).

    PNG
    media_image6.png
    614
    601
    media_image6.png
    Greyscale

Regarding claim 5, Dahle teaches the rotary-pan pizza oven claimed in claim 4. 
Dahle teaches the upper casing comprises an outer shell layer and an inner shell layer, and a shell cavity is formed between the outer shell layer (18) and the inner shell layer (56). (see figure below)

    PNG
    media_image7.png
    623
    665
    media_image7.png
    Greyscale

Regarding claim 6, Dahle teaches the rotary-pan pizza oven claimed in claim 5. 
Dahle teaches a chimney (160), and an upper surface of the outer shell layer having an interface penetrating through the outer shell layer, and the chimney being disposed at the interface, and the chimney and the shell cavity being communicated with each other. (see figure below)

    PNG
    media_image8.png
    623
    665
    media_image8.png
    Greyscale




Regarding claim 10, Dahle teaches the rotary-pan pizza oven claimed in claim 1. 
Dahle teaches the pan mechanism further comprises a cooling shell (116) disposed on an outer side of the driving device. Bracket (116) acts as a cooling shell keeping the heat from the oven cavity away from the motor and vice versa. 

    PNG
    media_image9.png
    612
    616
    media_image9.png
    Greyscale

Regarding claim 14, Dahle teaches the rotary-pan pizza oven claimed in claim 1. 
Dahle teaches wherein the rack has an air-exchange hole formed on an upper surface thereof and disposed under the jet combustion pipe. (see figure below)

    PNG
    media_image10.png
    602
    589
    media_image10.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable by (US 20160095472 A1) Dahle in view of (US 11399658 B2) Tapaninaho, as applied above in claim 1, and further in view of (US 10624353 B1) Langley.
	Regarding claim 2, Dahle teaches the rotary-pan pizza oven claimed in claim 1.
Dahle does not expressly teach a digital control box and a temperature probe, and the digital control box being installed at the rack and disposed on a side of the driving device, and the temperature probe being installed in the oven body, and the temperature probe being communicated with the digital control box.
	Langley is directed to a pizza oven. Langley teaches a digital control box and a temperature probe (15), and the digital control box (18) being installed at the rack and disposed on a side of the driving device, and the temperature probe being installed in the oven body, and the temperature probe being communicated with the digital control box ([col. 5, ln 11-14]  an infrared sensor is mounted at a distance beneath the oven chamber to directly measure the temperature of the underside of the refractory oven floor providing thermal data to an industrial oven controller.). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dahle to include a digital control box and a temperature probe, and the digital control box being installed at the rack and disposed on a side of the driving device, and the temperature probe being installed in the oven body, and the temperature probe being communicated with the digital control box because the control box and temperature sensor (taught by Langley) is used to (abstract] regulate the temperature with in the cavity of the oven by modify the proportional response gas valves, baffles and ventilation systems and other heat sources.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable anticipated by (US 20160095472 A1) Dahle in view of (US 11399658 B2) Tapaninaho, as applied above in claim 1, and further in view of (US 11134690 B1) French.
Regarding claim 7, Dahle teaches the rotary-pan pizza oven claimed in claim 1.
Dahle does not expressly teach the oven body has a cover plate disposed at a rear end thereof and provided for sealing.
French is directed to a pizza oven. French teaches the oven body has a cover plate disposed at a rear end thereof and provided for sealing ([col.12 ln.42-50] FIG. 24 shows a top or front view of an air guide structure 401, and FIG. 25 shows a bottom or back view. The air guide structure 401 is essentially shaped like a cover plate, wherein it has a flat cover portion 411 and three side portions or flanges 412 positioned transverse, or essentially or substantially perpendicular, to the flat cover portion.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dahle to include the oven body has a cover plate disposed at a rear end thereof and provided for sealing because the air guide structure (taught by French) is used to control the air flow within the cooking unit’s cavity.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable anticipated by (US 20160095472 A1) Dahle in view of (US 11399658 B2) Tapaninaho  in further view of (US 9668615 B2) Contarino.
Regarding claim 8, Dahle and Tapaninaho teaches the rotary-pan pizza oven claimed in claim 3.
Dahle and Tapaninaho do not expressly teach the front end of the oven body and the rear end opening of the lower box have a deflector.
Contarino directed to a pizza cooking device. Contarino teaches the front end of the oven body and the rear end opening of the lower box have a deflector ([col 3, ln. 56-58] However, optionally, a heat deflector 122 (best seen in FIG. 4B) may be provided just above the window 107.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dahle to include the front end of the oven body and the rear end opening of the lower box have a deflector because the heat deflector (taught by Contarino) is used to control the heat that is inside the cavity of the cooking device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable anticipated by (US 20160095472 A1) Dahle in view of (US 11399658 B2) Tapaninaho, as applied above in claim 1, and further in view of (US 10477867 B2) Froelicher.
Regarding claim 9, Dahle teaches the rotary-pan pizza oven claimed in claim 6.
Dahle does not expressly teach the burning mechanism has an insulation shell disposed on an outer side thereof and coupled to the outer shell layer. 
	Froelicher is directed towards an oven. Froelicher teaches the burning mechanism has an insulation shell disposed on an outer side thereof and coupled to the outer shell layer ([col.4 ln. 23-24] oven appliance 10 includes insulation 106 within housing 100, e.g., such that housing 100 is an insulated housing).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dahle to include the burning mechanism has an insulation shell disposed on an outer side thereof and coupled to the outer shell layer because the insulation is used to keep the outer shell cool enough for the user to touch.
Claims 11 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable by (US 20160095472 A1) Dahle in view of (US 11399658 B2) Tapaninaho in further view of (US 3824072 A) Makino.
Regarding claim 11, Dahle teaches the rotary-pan pizza oven claimed in claim 1.
Dahle does teach the burning mechanism comprises a gas pipe ([claim 3] The baking oven of claim 1, wherein the heat element is coupled to a heat source, the heat source including at least one of propane gas and natural gas.). Dahle expresses that it can use propane gas as a fuel which implies that it has a gas inlet.
	Dahle does not expressly teach a connecting pipe, an electromagnetic ignition mechanism, an exhaust pipe, a jet combustion pipe, and at least one igniter, and the gas pipe is coupled to a gas input end of the connecting pipe, and the exhaust pipe is coupled to a gas output end of the connecting pipe, and the electromagnetic ignition mechanism is installed at an upper end of the connecting pipe for controlling a gas flow rate of the exhaust pipe, and an outlet end of the exhaust pipe is communicated with the jet combustion pipe, and the igniter is coupled to the electromagnetic ignition mechanism, and the jet combustion pipe is fixed and installed on a side of the pan mechanism.
	Makino is directed to an electromagnetic lighter. Makino teaches an electromagnetic ignition mechanism ( [col.1 ln. 36-39] in the type of electromagnetic ignition mechanism heretofore proposed, the high voltage step up transformer required a primary as well as secondary winding.)
	Tapaninaho is directed to an oven. Tapaninaho teaches connecting pipe, an exhaust pipe, a jet combustion pipe and the connecting pipe for controlling a gas flow rate of the exhaust pipe, and an outlet end of the exhaust pipe is communicated with the jet combustion pipe. (See figure below)

    PNG
    media_image11.png
    422
    598
    media_image11.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dahle to include the electromagnetic ignition (taught by Makino) is used to light the fuel, the removable burner (taught by Tapaninaho) is used to confine and control the flame from said fuel.
Regarding claim 13, Dahle, Tapaninaho and Makino teaches the rotary-pan pizza oven claimed in claim 11.
Dahle does not expressly teach the jet combustion pipe has a plurality of gas jet holes formed on a sidewall which is disposed on a side of the pan mechanism.
Tapaninaho is directed to a pizza oven. Tapaninaho does teach the jet combustion pipe has a plurality of gas jet holes formed on a sidewall which is disposed on a side of the pan mechanism (see annotated Figures 12 and 13 below).


    PNG
    media_image12.png
    258
    627
    media_image12.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dahle to include the jet combustion pipe has a plurality of gas jet holes formed on a sidewall which is disposed on a side of the pan mechanism because the holes in a sidewall provide an even spread of heat onto the item being cooked.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by (US 20160095472 A1) Dahle in view of (US 11399658 B2) Tapaninaho and (US 3824072 A) Makino in further view of (US 20190195503 A1) Tseng.
Regarding claim 12, Dahle, Tapaninaho and Makino teaches the rotary-pan pizza oven claimed in claim 11.
Dahle, Tapaninaho and Makino does not expressly teach, comprising a partition plate disposed between the burning mechanism and the oven body, and the partition plate having a through hole formed thereon, and the exhaust pipe being passed through the through hole and communicated with the jet combustion pipe.
Tseng is directed to a cooking device. Tseng does teach comprising a partition plate disposed between the burning mechanism and the oven body, and the partition plate having a through hole formed thereon, and the exhaust pipe being passed through the through hole and communicated with the jet combustion pipe. (see figure below) In the figure below the exhaust is in communication with oven cavity and the jet combustion through a hole in the firewall. 

    PNG
    media_image13.png
    545
    652
    media_image13.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dahle to include a partition plate disposed between the burning mechanism and the oven body, and the partition plate having a through hole formed thereon, and the exhaust pipe being passed through the through hole and communicated with the jet combustion pipe because the exhaust pipe (taught by Tseng) removes heat provided by the heat source of the cooking device cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 11344032 B1) Simon. This patent is relevant to this application due to it being a cooking device with a rotating pan and a similar burning mechanism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached M-F 7:30 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME A ABRAHAM can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH BRIAN ASSANTE/               Examiner, Art Unit 3761                                                                                                                                                                                         
/WILLIAM J LEVICKY/               Primary Examiner, Art Unit 3792